Krueger, judge.
Appellant was convicted for the offense of assault with intent to murder. His punishment was . assessed at confinement in the state penitentiary for'a term of three years.
The record is before us without bills of exception, objections to the court’s charge, or á statement of facts. Consequently, there is nothing presented for review. The *620indictment, as well as all other proceedings, appears to be regular.
The judgment of the trial court is in all things affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.